Citation Nr: 1730875	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  14-23 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent for bilateral hearing loss.

2. Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1954 to October 1958. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

These claims have been previously remanded.  Most recently, in August 2016, the Board remanded the issues on appeal for additional development.  It has now returned to the Board for appellate review.  Pursuant to the August 2016 remand, the RO obtained the Veteran's VA treatment records, including the requested June 2016 VA audiological record.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

For the reasons discussed in the Board's August 2016 remand, a TDIU claim is part of the appeal for a higher initial evaluation currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss has been manifested by, at worst, Level V hearing acuity in the right ear under 38 C.F.R. § 4.86(a), Table VIA; and at worst, Level IV hearing acuity in the left ear under 38 C.F.R. § 4.85, Table VI.

2. The Veteran does not have at least one service-connected disability ratable at 40 percent or more, or sufficient additional disabilities to bring the combined rating to 70 percent or more; the Veteran's service-connected disabilities alone, without regard to age or non-service connected conditions, do not render him unable to secure and follow a substantially gainful occupation; and there are no unusual or exceptional disability factors warranting referral of the Veteran's TDIU claim for extraschedular consideration.


CONCLUSIONS OF LAW

1. The criteria for an initial disability evaluation in excess of 10 percent for the Veteran's service-connected bilateral hearing loss have not been.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2. The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  
I. Increased Initial Evaluation for Bilateral Hearing Loss

The Veteran claims that his service-connected bilateral hearing loss is more severe than what is reflected by the currently assigned rating.  Specifically, he asserted in his substantive appeal that his hearing is "far worse than was diagnosed" and that this disability should be rated at least 50 percent.

Pertinent regulations for consideration include 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, and 4.86, Diagnostic Code 6100 (2016) - all of which were provided to the Veteran in the June 2016 statement of the case, and will not be repeated here.  

After a full review of the record, the Board finds that the claim must be denied.  Mechanical application of the applicable regulatory standards to the Veteran's audiometric data shows that an initial rating in excess of 10 percent is not warranted for his bilateral hearing loss.  

The Veteran was afforded a VA audiological evaluation in December 2012.  His reported puretone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
55
70
70
75
67.5
LEFT
50
55
60
80
61.25

His right ear Maryland CNC right ear speech recognition score was 84 percent, and his left ear speech recognition score was 80 percent.  

Application of the December 2012 VA audiological evaluation results to the specific provisions in 38 C.F.R. §§ 4.85 and 4.86 result in a 10 percent rating for hearing impairment under Diagnostic Code 6100.  Specifically, application of the standard method under Table VI was appropriate for the December 2012 evaluation of the left ear, which results in level IV hearing impairment.  Application of the standard method under Table VI for the December 2012 evaluation of the right ear data result in level III hearing impairment.  Upon mechanical application of these values into Table VII, the result is a 10 percent rating.  

Alternatively, the December 2012 VA audiological evaluation of the right ear showed an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a), as the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) was 55 decibels or more.  Accordingly, the Board has considered whether a higher rating would be warranted after application of the December 2012 VA right ear results to Table VIA.  Specifically, application of the method under Table VIA using just the December 2012 right ear puretone threshold average results in a level V hearing impairment.  As discussed above, application of the standard method under Table VI for the December 2012 evaluation of the left ear results in level IV hearing impairment.  Upon mechanical application of these values into Table VII, the result is still a 10 percent rating.  

A June 2015 VA audiology treatment record included an audiological evaluation.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
55
65
65
75
65
LEFT
50
55
60
75
60

His right ear Maryland CNC right ear speech recognition score was 88 percent, and his left ear speech recognition score was 76 percent.  

Application of the June 2015 VA audiological evaluation results to the specific provisions in 38 C.F.R. §§ 4.85 and 4.86 result in a 10 percent rating for hearing impairment under Diagnostic Code 6100.  Specifically, application of the standard method under Table VI was appropriate for the June 2015 VA evaluation of the left ear, which results in level IV hearing impairment.  Application of the standard method under Table VI for the June 2015 VA evaluation of the right ear data results in level III hearing impairment.  Upon mechanical application of these values into Table VII, the result is a 10 percent rating.  
Alternatively, the June 2015 VA audiological evaluation data for the right ear showed an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a), as the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) was 55 decibels or more.  Accordingly, the Board has considered whether a higher rating would be warranted after application of the June 2015 VA right ear results to Table VIA.  Specifically, application of the method under Table VIA using just the June 2015 right ear puretone threshold average results in a level V hearing impairment.  As discussed above, application of the standard method under Table VI for the June 2015 evaluation of the left ear results in level IV hearing impairment.  Upon mechanical application of these values into Table VII, the result is still a 10 percent rating.  

The Veteran was afforded another VA audiological evaluation in July 2015.  His reported puretone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
55
65
65
75
65
LEFT
50
60
60
75
61.25

His right ear Maryland CNC right ear speech recognition score was 88 percent, and his left ear speech recognition score was 76 percent.  

Application of the July 2015 VA audiological evaluation results to the specific provisions in 38 C.F.R. §§ 4.85 and 4.86 result in a 10 percent rating for hearing impairment under Diagnostic Code 6100.  Specifically, application of the standard method under Table VI was appropriate for the July 2015 VA evaluation of the left ear, which results in level IV hearing impairment.  Application of the standard method under Table VI for the July 2015 VA evaluation of the right ear data results in level III hearing impairment.  Upon mechanical application of these values into Table VII, the result is a 10 percent rating.  

Alternatively, the July 2015 VA audiological evaluation data for the right ear showed an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a), as the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) was 55 decibels or more.  Accordingly, the Board has considered whether a higher rating would be warranted after application of the July 2015 VA right ear results to Table VIA.  Specifically, application of the method under Table VIA using just the July 2015 right ear puretone threshold average results in a level V hearing impairment.  As discussed above, application of the standard method under Table VI for the July 2015 evaluation of the left ear results in level IV hearing impairment.  Upon mechanical application of these values into Table VII, the result is still a 10 percent rating.  

The record also contains September 2007 private audiometric data, a March 2013 VA audiological treatment record with audiometric data, and a June 2016 VA audiology treatment record with audiometric data.  However, these evaluations are inadequate for rating purposes for the following reasons.  Although the September 2007 private audiological data and June 2016 VA treatment record note speech discrimination testing results, neither record indicates whether the speech recognition test used was the Maryland CNC.  See 38 C.F.R. § 4.85(a) (requiring that an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test).  Moreover, the September 2007 private audiometric report also is inadequate because it does not indicate whether testing was conducted by an audiologist.  Furthermore, the March 2013 VA treatment record is inadequate because it recorded the Veteran's real ear insertion response (REIR) while he was wearing a hearing aid.  See 38 C.F.R. §  4.85(a) ("....Examinations will be conducted without the use of hearing aids.")  The March 2013 results also omitted audiometric results at 3000 Hertz and speech discrimination results.  

The Board considered the Veteran's and his family members' lay statements regarding the severity of his hearing loss, including the contentions that his hearing loss is more than 10 percent disabling and that this condition causes communication difficulties.  Although the Veteran and his family members are competent to report symptoms such as difficulty hearing, they are not competent to report that the Veteran's hearing acuity warrants a higher evaluation under VA's tables for rating hearing loss disabilities.  While the Board does not doubt the difficulties the Veteran experiences as a result of his hearing loss, this claim primarily hinges on a mechanical application of specifically defined regulatory standards.  The Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.  Although the Veteran contends that his bilateral hearing loss warrants at least a 50 percent rating, it is ultimately VA adjudicators' role to apply these regulations and assign disability ratings.  The Board finds the VA audiological evaluations discussed above more probative than these lay statements in establishing his specific level of hearing loss.  This audiometric data does not warrant a higher rating under applicable regulations for the reasons discussed above.  

In summary, the Veteran's bilateral hearing loss warrants a 10 percent rating.  See 38 C.F.R. §§ 4.85, 4.86.  The Board concludes that the preponderance of the evidence is against the claim for a higher initial disability rating for bilateral hearing loss.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107 (b) is not applicable as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Finally, the Veteran has not raised any other issues regarding this claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II. TDIU

The Veteran seeks entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).  He primarily contends that he has been rendered unemployable due to his service-connected bilateral hearing loss.  Specifically, he asserted in his substantive appeal that due to his hearing loss, he is unable to hear properly on the phone and that he cannot work the job that he had in the past.  In a July 2017 brief, the Veteran's representative suggested that referral for extraschedular consideration of TDIU was warranted.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.  Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Initially, the Veteran does not meet the criteria for schedular TDIU.  He does not have at least one service-connected disability ratable at 40 percent or more, or sufficient additional disabilities to bring the combined rating to 70 percent or more.  See 38 C.F.R. §  4.16(a).  His service-connected disabilities are bilateral hearing loss (10 percent from February 9, 2012) and tinnitus (10 percent from February 9, 2012), and the combined rating for these disabilities from February 9, 2012 is only 20 percent.

When a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), as is the case here, the case may be referred to appropriate VA officials for extraschedular consideration of the assignment of a TDIU.  38 C.F.R. § 4.16(b).  As such, the Board will consider whether this action is needed.

In this case, referral for extraschedular consideration is unwarranted.  The weight of the most probative evidence does not suggest that the Veteran's service-connected disabilities alone have rendered him unable to secure and follow a substantially gainful occupation.  

December 2012 and July 2015 VA audiological evaluation reports noted that after his military service, the Veteran worked as a mechanic.  In a September 2013 letter, the Veteran stated that he had worked as a shop foreman with a transportation company.  He suggested that this was a desk job that involved using the telephone to communicate with mechanics and truckers.  In a letter to the Veteran's Senator received in September 2015, the Veteran reported that he previously had worked at a trucking company.  As discussed further below regarding the duties to notify and assist, additional information regarding the Veteran's educational and occupational history is unknown, including when the Veteran claims he first became totally disabled due to his service-connected disabilities and the details of his work history.  

A December 2012 VA audiological evaluation report found that the Veteran's hearing loss and tinnitus impacted ordinary conditions of daily life, including his ability to work.  Regarding the Veteran's hearing loss, the examiner explained that the Veteran stated that he often needed to ask people to repeat themselves in his work and home environments.  His wife often thought that he was ignoring her, when, in fact, the Veteran just could not hear her.  The Veteran also stated that he started using hearing aids about eight to ten years ago, and stated that he could not hear much at all without them.  Regarding the Veteran's tinnitus, the examiner explained that the Veteran stated that his tinnitus sometimes was so loud that it interfered with his ability to hear people.

A January 2013 VA treatment record noted that the Veteran's hernia caused pain when he did "labor work."  In a September 2013 notice of disagreement, the Veteran stated that he was under a doctor's orders not to do work that was necessary to keep his job as a shop foreman with a transportation company due to a June 2012 surgery.  He also stated that he also was unable to work at his desk job with that company because he was unable to hear truckers or mechanics on the phone.  An accompanying, undated statement by private physician Dr. J.R.C. received in September 2013 opined that the Veteran was "totally disabled" due to spine conditions.  The doctor explained that the Veteran was unable to perform his required duties, which included lifting, bending, and walking for extended periods of time.  The Veteran is not service-connected for any spine disability. 

In his June 2014 substantive appeal, the Veteran attributed his inability to work at his past job to his hearing loss, asserting that he was unable to hear properly on the phone, even with an audio enhancer.  He further stated, "At my age it is impossible for me to find any kind of employment." 

A June 2015 VA audiology note indicates that the Veteran reported he was not able to work at his desk job, as he could not hear well enough on the phone when speaking to customers.  However, after conducting an audiological evaluation, the audiologist concluded, "Disabilities such as hearing loss or tinnitus do not render an individual unemployable for physical or sedentary employment.  However, a job that requires good hearing on the telephone would be difficult for this [patient] to perform successfully, due to the extent of his hearing loss."  The noted rehabilitation goal was the Veteran's desire to hear conversations better, and the audiologist found that the Veteran could hear better with his hearing aids, so his rehabilitation goal had been met at that visit.

The July 2015 VA audiological examiner noted that the Veteran reported that he used hearing aids and required face-to-face communication for better speech understanding.  The audiologist also found that the Veteran's tinnitus did not impact ordinary conditions of daily life, including the ability to work.  In February 2016 and May 2016 addenda, the audiologist found that the Veteran may be employed regardless of his hearing status.  She explained that hearing loss does not eliminate employability.  

In this case, the Board does not doubt that the Veteran experiences functional impairments due to his service-connected bilateral hearing loss and tinnitus, as reflected in the medical and lay evidence of record, including the December 2012 and July 2015 VA audiological evaluation reports, VA treatment records, and lay statements by the Veteran and his family members.  However, the weight of the most probative evidence does not show that the Veteran's service-connected hearing loss and tinnitus alone, without regard to age and non-service-connected disabilities, have rendered him unemployable.  Nor does the evidence show such an exceptional or unusual disability picture as to warrant referral for extraschedular consideration. 

The Board affords great probative value to the June 2015 VA audiology assessment.  Indeed, the audiologist considered an objective audiological evaluation of the Veteran, his reported occupational history, and his reported functional impairments before competently and persuasively concluding that disabilities such as hearing loss or tinnitus do not render an individual unemployable for physical or sedentary employment.  While the audiologist acknowledged that a job that requires good hearing on the telephone would be difficult due to the extent of his hearing loss, she ultimately did not find that his hearing loss rendered him unemployable.  The audiologist also noted that the Veteran could hear better with his hearing aids.  In summary, the audiologist's conclusions were supported by a rationale and consistent with the verifiable facts regarding the Veteran's condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

The Board also affords great probative value to the July 2015 VA audiological evaluation report as well as the February and May 2016 addenda.  Indeed, the audiologist considered an objective audiological evaluation of the Veteran, his reported occupational history, his reported functional impairments, and his pertinent audiological history before competently and persuasively concluding that his hearing loss did not eliminate employability.  See Nieves-Rodriguez, supra.

The effects of non-service-connected disabilities and advancing age on the veteran's claimed inability to work cannot support the assignment of a TDIU.  See 38 C.F.R. §§ 3.341, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  However, in this case, medical and lay evidence shows that his occupational impairments are at least in part attributable to factors other than his service-connected hearing loss and tinnitus.  For example, in the Veteran's substantive appeal, he attributed his claimed inability to work to both his hearing loss and his age.  In addition, in his September 2013 notice of disagreement and in a letter to his Senator received in September 2015, he attributed his inability to do certain types of work to his non-service- connected back surgery.  Likewise, a private medical statement submitted in September 2013 in support of the notice of disagreement concluded that the Veteran was totally disabled due to a non-service-connected back condition.  Moreover, a January 2013 VA treatment record noted that the Veteran's non-service-connected hernia caused pain when he did "labor work."  

The Board has considered the Veteran's and his spouse's lay statements regarding his claimed entitlement to TDIU, as well as the September 2013 private physician's statement.  However, the Board affords more weight to the findings of the June 2015 VA audiologist and the July 2015 VA audiological examiner because they were based in part on objective audiological findings, and the VA audiologists only considered the effects of his service-connected conditions on his ability to work.  In contrast, as discussed above, the Veteran has in part attributed his inability to work to factors such as age and his non-service-connected back condition.  Likewise, while the September 2013 private physician deemed the Veteran "totally disabled," the physician attributed this to non-service-connected back conditions.

In summary, the Veteran does not meet the schedular criteria for TDIU, and the most probative evidence does not show that his service-connected disabilities alone rendered him unemployable.  Nor does this case raise unusual or exceptional disability factors warranting referral of the Veteran's TDIU claim for extraschedular consideration.  

The claim for TDIU is therefore denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

III. Duties to Notify and Assist

In a July 2017 brief, the Veteran's representative asserted that a June 2016 VA audiology treatment obtained pursuant to the Board's August 2016 remand was inadequate because this report did not include an assessment of the effects of the Veteran's service-connected hearing loss and tinnitus on his ability to obtain and maintain gainful employment.  The Board observes that this was a VA audiology treatment record, not a VA compensation and pension examination.  Therefore, the absence of findings pertaining to TDIU does not render this VA treatment record inadequate for rating purposes, and the authorities the representative cited governing the adequacy of VA examinations conducted to develop evidence for compensation claims do not apply.  Moreover, to the extent that the Veteran's representative suggests that this treatment record was inadequate for rating purposes generally, for the reasons discussed above, the Board did not rely on this record's audiometric results in considering the increased initial evaluation claim for bilateral hearing loss.

To the extent that the Veteran's representative is challenging the adequacy of the findings of the December 2012 VA audiological evaluation, the July 2015 VA audiological evaluation, and/or the February and May 2016 addenda, the Board finds that these reports adequately addressed the nature and severity of the Veteran's bilateral hearing loss, as well as the effects of his service-connected conditions on his ability to work.  The audiological examiners considered the Veteran's pertinent occupational history and functional impairments, and conducted clinical evaluations of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion.

To the extent that the Veteran's representative suggests that VA generally did not satisfy the duty to assist as to the TDIU claim, the Board notes that the RO sent the Veteran a notice in June 2014, which in part asked him to complete and return enclosed forms: VA Form 21-4192, Request for Employment Information and VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The Veteran did not submit the requested forms, which would have enabled the RO to assist with the development of this claim.  

The Veteran has not raised any other issues regarding the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to a total disability evaluation based upon individual unemployability is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


